Name: Council Regulation (EC) No 444/2001 of 26 February 2001 relating to the conclusion of the Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: nan

 Avis juridique important|32001R0444Council Regulation (EC) No 444/2001 of 26 February 2001 relating to the conclusion of the Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius Official Journal L 064 , 06/03/2001 P. 0001 - 0002Council Regulation (EC) No 444/2001of 26 February 2001relating to the conclusion of the Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of MauritiusTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) In accordance with the Agreement between the European Community and the Government of Mauritius on fishing in Mauritian waters(3), the Contracting Parties held negotiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of the Protocol.(2) As a result of these negotiations, a new Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the said Agreement, was initialled on 3 December 1999.(3) It is in the Community's interest to approve this Protocol.(4) The method for allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS ADOPTED THIS REGULATION:Article 1The Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation(4).Article 2The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:- tuna seiners: France 20, Spain 20, Italy 2, United Kingdom 1,- surface long-liners: Spain 19, France 13, Portugal 8,- vessels fishing by line: France 25 grt/month on an annual average.If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence application from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community(5).Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2001.For the CouncilThe PresidentM. Winberg(1) OJ C 311 E, 31.10.2000, p. 160.(2) Opinion delivered on 6 September 2000 (not yet published in the Official Journal).(3) OJ L 159, 10.6.1989, p. 2.(4) OJ L 180, 19.7.2000, p. 30.(5) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.